DETAILED ACTION
Applicant's arguments filed on 11/22/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-13, and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “… a first transistor having a first terminal coupled to the interface input, a second terminal coupled to the system output, and a transistor control input; a gate driver having a driver output coupled to the transistor control input; an overvoltage detection circuit having an input coupled to the interface input, the overvoltage detection circuit including: a first comparator having a first comparator output, having a non-inverting input terminal coupled to the interface input, and an inverting input terminal coupled to a supply voltage source; pulse extender circuitry having an input coupled to the first comparator output and having a pulse extender output; and Appl. No.: 16/152,268Page 3 of 9T79179US01an OR gate having inputs coupled to the first comparator output and to the pulse extender output, and having a gated output; a clipper circuit including a current source and a second transistor coupled in series between a first voltage source and a ground second voltage source, the clipper circuit having a clipper output; and a switch having a first terminal coupled to the clipper output, having a second  terminal coupled to the transistor control input, and having a switch control input coupled to the gated output.”
Claim 9; prior art of record fails to disclose either by itself or in combination:  “…interface signals a first transistor having a first terminal coupled to the interface input, a second terminal coupled to the system output, and a transistor control input; a gate driver having a driver output coupled to the transistor control input; an overvoltage detection circuit having an input coupled to the interface input, the overvoltage detection circuit including: a first comparator having a first comparator output, having a non-inverting input terminal coupled to the interface input, and an inverting input terminal coupled to a supply voltage source; pulse extender circuitry having an input coupled to the first comparator output and having a pulse extender output; and Appl. No.: 16/152,268Page 3 of 9T79179US01an OR gate having inputs coupled to the first comparator output and to the pulse extender output, and having a gated output; a clipper circuit including a current source and a second transistor coupled in series between a first voltage source and a ground second voltage source, the clipper circuit having a clipper output; and a switch having a first terminal coupled to the clipper output, having a second  terminal coupled to the transistor control input, and having a switch control input coupled to the gated output.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…receive serial interface signals, and a system output; a transistor coupled between the interface input and the system output, the transistor having a transistor control input; a gate driver having a charge pump voltage input and having a driver output; a first resistor coupled between  the driver output and to the transistor control input; Appl. No.: 16/152,268Page 5 of 9T79179US01a first clipper circuit including a current source, a second transistor, and a resistor coupled between a charge pump voltage input and a supply voltage terminal, and having a first clipper output coupled to between the current source and the second transistor; a switch having a first  terminal coupled to the clipper output, having a second  terminal coupled to the transistor control input through  the first resistor, and having a switch control input; and an overvoltage detection circuit having a supply voltage input, having an input coupled to the interface input, and having  a clip enable output coupled to the switch control input.”
Claim 21; prior art of record fails to disclose either by itself or in combination:  “… serial interface output; a transistor driver circuit having a charge pump voltage input and having a driver output; a first resistor having a first terminal connected to the driver output, and having a second terminal connected to the control input; a clipper circuit having a first terminal coupled to the charge pump voltage input, having a supply voltage terminal, and having a clamping voltage output, the clipper circuit including circuitry providing a clamping voltage from the charge pump voltage input; an overvoltage protection circuit having an input coupled to the serial interface input and having an enable clip output, the overvoltage protection circuit including: detector circuitry to detect an overvoltage on the serial interface input and produce an enable clip signal on the enable clip output; and timing circuitry to extend the enable clip signal beyond a time of a detected overvoltage; and a first switch having a first switch terminal connected to the resistor second terminal and connected to the control input, having a second terminal connected to the clamping voltage output, and having a control input connected to the enable clip output, the first switch closing in response to the enable clip signal, connecting the clamping voltage to the first transistor control input during and after an overvoltage on the serial interface input to protect the serial interface output from an overvoltage.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838